SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 29, 2011 ROTOBLOCK CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 000-51428 20-08987999 (State or Other Jurisdiction (Commission ( I.R.S. Employer of Incorporation) File Number) Identification No.) treet, Santa Rosa, California (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (707) 578-5220 None Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) 1 Section 5 Corporate Governance and Management Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The Company announces theresignationof Mariya Petrovska as Corporate Secretary and as a director, effective March 28, 2011. The Company also announces the appointment of Chu Keung Chow and Michael Choy to serve on the Board of Directors, effective March 28, 2011. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROTOBLOCK CORPORATION Dated:March 29, 2011By: /s/ Liu Chien-Chih Chief Executive Officer
